Title: To James Madison from Pierre Samuel DuPont de Nemours, 11 July 1809
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président,
Paris 11 Juillet 1809.
Je crois devoir féliciter les Etats-Unis, et Votre Excellence, de ce que c’est vous qui Succedez à votre illustre Ami Mr Jefferson.
J’ai pour votre Patrie un attachement qui a précédé son existence. Je compte y finis mes jours. Mes Fils y sont Citoyens. L’un d’eux y a introduit une branche importante d’industrie, et l’y a portée au plus haut point de perfection. C’est la Manufacture de Poudre-à-face d’Eleutherian-Mill, près Wilmington de Delaware.
Vous avez eu la bonté d’applaudir au Plan que j’ai rédigé pour l’Education nationale dans les Etats-Unis. Mon plus grand désir serait de contribuer à son exécution, sous votre Présidence, si vous pensez toujours que cette exécution puisse être utile.
J’ai l’honneur de vous envoyer aujourd’hui les sept volumes qui paraissent des Œuvres de Mr. Turgot, le premier Homme d’Etat qui ait annoncé votre révolution vingtcinq ans avant qu’on la crut possible. Quoique la grande difference qui se trouve entre l’Europe et l’Amérique rende peu de ses travaux applicables au Pays que Vous gouvernez, il en est quelques uns, comme le Traité de la Formation et de la distribution des Richesses, Tome V, celui sur l’Interêt de l’Argent, même Volume, et tous les Principes sur la liberté du Commerce qui ne peuvent être indifferent à aucun Administrateur de Nations, ni a aucune patrie du Monde.
Je vous serai obligé de continuer à vos Parlementaires la permission de me recevoir à bord, si, lorsque j’aurai terminé quelques ouvrages qui me retiennent encore, j’obtiens la liberté d’aller rejoindre ma Famille, et mettre au service de vos Concitoyens ce qui me reste de force, et ce que j’ai pu acquerir d’expérience.
J’espere votre Protection pour mes Enfans, autant que vous trouverez leur travail supériour à celui de leurs concurrens: ce dont je ne doute pas pour le Fabricant de Poudre.
Je leur ai fair passer des Instructions pour le perfectionnement des Tanneries américaines; et pour l’éducation des Mérinos. Mais je n’ai pu obtenir qu’on laissât sortir pour votre continent aucune Bête à laine de race pure. Je crois que ce sera une chose que Votre Excellence sera obligée de faire négocier officiellement et diplomatiquement pour Elle même, si la bonne intelligence entre les deux Etats n’est pas interrompue, et acheve au contraire de se rétablir. Je prie Votre Excellence, Monsieur le Président, d’agréer l’hommage de mon profond respect
DuPont (de nemours)Membre de l’Institut de France,et de la Société Philosophique de Philadelphie


En faisant le pacquet des œuvres de Mr. Turgot que je vous prie d’accepter, Monsieur le Président, j’ai cru que Votre Excellence ne de approuverait pas que j’y joignisse un Exemplaire du même ouvrage pour Mr. Jefferson et un autre pour la Société philosophique de Philadelphie.
Si vous permettez qu’il y en ait un quatrieme pour mes Enfans, je serai infiniment reconnaissant de cette marque de votre bonté.

 
Condensed Translation
DuPont congratulates JM upon becoming Jefferson’s successor as president. His own attachment to America precedes the founding of the nation, and he is prepared to end his days there. His sons are citizens, and one operates a mill in Delaware. JM has generously praised DuPont’s work offering a plan for national education in the United States. DuPont would like to implement the plan, if JM thinks it feasible. He has sent JM seven volumes of M. Turgot’s Works. He hopes to join his family in America soon and seeks permission to come aboard a public vessel. He would give his services to the nation. He has sent his family some commentaries on improving American tanneries and on breeding Merino sheep. He has been unable to obtain permission to export the sheep to America. JM’s intervention may be necessary to obtain official permission for this project, if Franco-American relations are not interrupted. In the postscript he hopes JM is willing to have other sets of Turgot’s Works sent to Jefferson, to the American Philosophical Society, and to his children.
